In re Lingle, Scott, applying for remedial writs, Parish of Orleans, Criminal District Court, Div. “I”, No. 288-356; to the Court of Appeal, Fourth Circuit, No. K-2654.
Granted.
It is ordered in the alternative that the District Attorney respond to the subpoena duces tecum and produce the Crime Scene Technician Report and notify this Court that he has done so by October 5, 1984; or, if he declines to do so, the trial of this case is stayed and the application for writs is granted.
CALOGERO, J., recused.